Robert J. Gladwin, Judge. On August 27, 2002, the Independence County Circuit Court entered a decree quieting title to a .356 acre of land in favor of appellants Clara Faye O’Dell, Fred O’Dell, Julie O’Dell Wilber, Jonathan O’Dell, and Joseph O’Dell (hereafter referred to as “the O’Dells”). Appellees David Lynn Rickett and Susan Rickett Rigsby, nee Bennett1 (hereafter referred to as “the Ricketts”) appealed to this court, arguing that the trial court erred in finding that the O’Dells had acquired the land by adverse possession. In an opinion handed down on April 28, 2004, this court agreed with the Ricketts and accordingly reversed and remanded the case. The O’Dells then filed an amended and substituted complaint and petition for temporary restraining order on June 18, 2004, seeking reformation of the deed. In an order entered on September 22, 2004, the trial court ruled that the O’Dells’ claim was barred by the doctrine of res judicata. The O’Dells now argue that the trial court erred in finding that res judicata barred them from pursuing their claim for reformation upon remand by this court. We affirm. The O’Dells take issue with this court’s remanding of their case because they contend that it is unclear what this court intended by reversing and remanding the case without specific instructions. The O’Dells suggest that this court must have intended that a new trial be held. The O’Dells cite the per curiam opinion in Wilson v. Rodgers, 250 Ark. 335, 468 S.W.2d 739 (1971), for the general rule that in equity cases, with all the record fully developed, we should finally decide the case here instead of remanding it for a new trial. Nothing in our mandate indicated that this court intended that a new trial be held. Because new trials are seldom directed on reversal of chancery (equity) decrees, the established procedure is to give special direction for new trials on remand when that is the appellate court’s decision. Witcher v. McGhee, 86 Ark. App. 317, 184 S.W.3d 474 (2004). Our general remand was simply to permit the trial court to enter an order quieting and confirming title in the Ricketts in order to avoid any clouds on their title. In the former opinion, this court determined that the O’Dells could not argue on appeal that the deed should have been reformed because it was neither pled nor argued to the trial court. We specifically declined to address the issue of reformation because the appellate court will not find a fact that was not found below as that would be an intrusion into the province of the trial court. Greene v. State, 335 Ark. 1, 977 S.W.2d 192 (1998). Upon remand, the O’Dells sought to amend their pleadings to assert a new cause of action for reformation of the deed, but the trial court would not allow the amendment. The O’Dells contend that, pursuant to Ark. R. Civ. P. 15, they should have been permitted to amend their pleadings. The trial court has broad discretion in allowing or denying amendment of the pleadings. Trice v. Trice, 91 Ark. App. 309, 210 S.W.3d 147 (2005). We cannot say that the trial court abused its discretion in disallowing the amendment based on its conclusion that res judicata applied to our earlier decision.  The purpose of the res judicata doctrine is to put an end to litigation by preventing a party who had one fair trial on a matter from relitigating the matter a second time. Cox v. Keahey, 84 Ark. App. 121, 133 S.W.3d 430 (2003). Relitigation is barred by res judicata when (1) the first suit resulted in a judgment on the merits; (2) the first suit was based upon proper jurisdiction; (3) the first suit was fully contested in good faith; (4) both suits involve the same claim or cause of action that was litigated or could have been litigated but was not; and (5) both suits involve the same parties or their privies. Daley v. City of Little Rock, 36 Ark. App. 80, 818 S.W.2d 259 (1991). The test in determining whether res judicata applies is whether matters presented in a subsequent suit were necessarily within the issues of the former suit and might have been litigated therein. Cox, supra. When a case is based on the same events as the subject matter of the previous lawsuit, res judicata will apply even if the subsequent lawsuit raises new legal issues and seeks additional remedies. Id. The O’Dells argue that res judicata does not apply because, when this court reversed and remanded the case, there was no final judgment. As this court explained earlier, our judgment was final as to the adverse-possession claim, and the case was remanded to the trial court for it to enter an order not inconsistent with our opinion. The issue of reformation could have been considered by the trial court had it permitted the O’Dells to amend their complaint. Instead, the trial court, in its discretion, essentially found that the Ricketts would be prejudiced by the amendment given that the O’Dells had a fair opportunity to litigate the reformation issue in the prior suit. Accordingly, the trial court applied the doctrine of res judicata to prevent the O’Dells’ attempt to pursue a new cause of action where the first one failed. We cannot disagree with the trial court’s resolution of this matter and therefore affirm. Affirmed. Robbins, Glover, Neal, and Roaf, JJ., agree. Baker, J., dissents.   The parties to the former appeal were Jimmie Thompson Rickett and David Lynn Rickett.